Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/851,932 filed on 04/17/2020. 
Claims 1 – 10 are pending and ready for examination.


Priority
This application claims priority to U.S. continuation application no. 15/757,432 filed on 03/05/2018 which is a National stage of International Application no. PCT/JP2016/004157 filed on 09/13/2016, which claims priority to Japanese patent application no. JP2015-217963 filed on 11/05/2015.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/17/2020, 07/16/2020, and 09/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 11, respectively of U.S. patent no. 10,667,146 B2 (Application No. 15/757,432) with secondary references Lee and Priyanto. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards communication between UE and BS in different coverage enhancement levels. With respect to the independent claims of instant application and patent 10,667,146 B2, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent
Instant application no. 16/851,932 
Patent no. US 10,667,146 B2
1. A base station comprising: 
a memory; and 

broadcast system information, the system information including a first base value of a random access response window size, a second base value of a Medium Access Control (MAC) contention resolution timer, and multiplier factors corresponding to respective coverage enhancement levels; 
receive a random access preamble, from a User Equipment (UE) which performs radio communication according to Narrow Band-Internet of Things (NB-IoT) corresponding to a coverage enhancement level that is determined by the UE according to Reference Signals Received Power (RSRP) measured by the UE; 
control transmission of a random access response message based on duration of the random access response window size that is derived by multiplying the first base value of the random access response window size with a multiplier factor corresponding to the coverage enhancement level of the UE; and 
control transmission of a MAC contention resolution message based on duration indicated by a timer value of the MAC contention resolution timer that is derived by multiplying the second base value of the MAC contention resolution timer with the multiplier factor corresponding to the coverage enhancement level. 


a memory; and 

transmit to a radio terminal a first value of a first radio resource configuration information element and information about a conversion factor, the first value being associated with normal coverage or with a first coverage enhancement level, wherein 












a value of the conversion factor obtained from the information about the 


As can be seen from the direct claim comparison of Table 1, claims of the instant application is a narrower version of the Patent. The dissimilar parts of the claims are underlined. The instant application recites “a random access response window size and a Medium Access Control (MAC) contention resolution timer”, which corresponds to “radio resource configuration information element” recited in the patent. Further, multiplier factor corresponds to conversion factor in the patent. All the limitations of the 
Lee discloses every limitation of the claim except NB-IoT (please see rejection section below). The motivation for adding it with the patent would have been to provide a method of applying a value corresponding to a coverage extension level on the basis of the coverage extension level in a wireless communication system (Lee, Abstarct and [0001]).
Priyanto discloses that UE perform communication according to NB-IoT (please see rejection section below). The motivation for adding it with the patent and Lee would have been to provide a method and apparatus to use PRACH resources more efficiently by introducing NB-IoT coverage classes, in which eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths  (Priyanto, Col.12: Line 13 – 14, 30 – 33).
Therefore, claim 1 of instant application can be rejected on the ground of obviousness-type double patenting rejection over patented claim 1 with secondary references Lee and Priyanto. Similar claim comparison applies for independent claims 3, 6 of the instant application vs. claims 10 and 11, respectively of the patent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) abLEEt any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 – 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (LEE hereinafter referred to LEE) (US 2018/0063722 A1) (relies on filing date of us-provisional-application US 62/144,338 that completely supports all citation) in view of Priyanto et al. (Priyanto hereinafter referred to Priyanto) (US 10,143,013 B2) (relies on filing date of us-provisional-application US 62/236,623 that completely supports all citation).

Regarding claim 1, LEE teaches (Title, Method and device for applying value on basis of coverage extension level) a base station (Fig.15 and [0232], Base station 1500), comprising: 
Fig.15 and [0232], memory 1502); and 
at least one processor (Fig.15 and [0232], processor 1501) coupled to the memory and configured to ([0232], processor 1501 implements proposed functions, processes and/or methods) 
broadcast system information, the system information ([0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels. The list is broadcast through system information) including a first base value of a random access response window size, a second base value of a Medium Access Control (MAC) contention resolution timer ([0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Therefore, BS broadcasts system information including a first base value of a random access response window size, a second base value of a MAC contention resolution timer corresponding to respective coverage enhancement levels), and multiplier factors corresponding to respective coverage enhancement levels ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding CE levels are considered as multiplier factors, as it is multiplied with a specific value to get a manipulated value); 
[0171], UE selects a physical RACH (PRACH) resource capable of transmitting the random access preamble and transmits the selected preamble by using the selected PRACH resource) which performs radio communication corresponding to a coverage enhancement level that is determined by the UE according to Reference Signals Received Power (RSRP) measured by the UE ([0143], The UE determines a CE level of a cell by comparing a measured RSRP/RSRQ result and a pre-set threshold);
 control transmission of a random access response message based on duration of the random access response window size ([0178], UE receives random access response information from the BS, that is, after transmitting a random access preamble, the UE attempts to receive its random attach response within a random access response window size indicated by the BS through system information. [0179], The random access response window size is a maximum time duration in which the UE which has transmitted the preamble waits to receive the random access response message. Therefore, BS controls transmission of a random access response message based on duration of the random access response window size) that is derived by multiplying the first base value of the random access response window size with a multiplier factor corresponding to the coverage enhancement level of the UE ([0181], The UE uses the offset value to adjust ra-ResponseWindowSize. The adjustment is performed by multiplication, addition, ... The adjusted value is different from each other depending on the CE level of the UE. [0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication Therefore, the random access response window size is derived by multiplying the first base value of the random access response window size with a offset/ multiplier factor corresponding to the coverage enhancement level); and 
control transmission of a MAC contention resolution message ([0185], Fourth message) based on duration indicated by a timer value ([0186], UE waits for an indication of the BS for contention resolution; [187], if the PDCCH including its cell identifier is received before the contention resolution timer expires, the UE determines that the random access procedure is normally performed and thus ends the random access procedure. If the PDCCH including its cell identifier is not received before the contention resolution timer expires, the UE determines that it fails in the contention, and thus performs the random attach procedure again. Therefore, BS controls transmission of a fourth message /MAC contention resolution message based on the timer value) of the MAC contention resolution timer that is derived by multiplying the second base value of the MAC contention resolution timer with the multiplier factor corresponding to the coverage enhancement level ([0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. The adjustment is performed by multiplication. Therefore, the MAC contention resolution timer is derived by multiplying the second base value of the MAC contention resolution timer with the offset/ multiplier factor corresponding to the coverage enhancement level).
LEE does not specifically teach

However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) a base station (Fig.2, base station 200) configured to: 
broadcast system information, the system information (Col.2: Line 11 – 12, eNB broadcasts system information; Col.12: Line 41 – 42, eNB broadcasts update to UE (using SIB information); 
receive a random access preamble, from a User Equipment (UE) (Fig.2, random access message or preamble from UE 300) which performs radio communication according to Narrow Band-Internet of Things (NB-IoT) (Col.7: Line 53 – 54, UE 300 is a NB IoT device) corresponding to a coverage enhancement level (Col.12: Line 30 – 33, eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths) that is determined by the UE according to Reference Signals Received Power (RSRP) measured by the UE (Col.4: Line 61 – 67, determining a matching CE level comprises performing a measurement and matching the performed measurement with one of the CE levels from the plurality of CE levels; performing the measurement comprises performing a Reference Signal Received Power (RSRP) measurement).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to add NB-IoT Coverage Priyanto, Col.12: Line 13 – 14, 30 – 33).

Regarding claim 3, LEE teaches a method (Title, Method and device for applying value on basis of coverage extension level) in a base station (Fig.15 and [0232], Base station 1500), comprising: 
broadcasting system information, the system information ([0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels. The list is broadcast through system information) including a first base value of a random access response window size, a second base value of a Medium Access Control (MAC) contention resolution timer ([0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Therefore, BS broadcasts system information including a first base value of a random access response window size, a second base value of a MAC contention resolution timer corresponding to respective coverage enhancement levels), and multiplier factors corresponding to respective coverage enhancement levels ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding CE levels are considered as multiplier factors, as it is multiplied with a specific value to get a manipulated value); 
receiving a random access preamble, from a User Equipment (UE) ([0171], UE selects a physical RACH (PRACH) resource capable of transmitting the random access preamble and transmits the selected preamble by using the selected PRACH resource) which performs radio communication corresponding to a coverage enhancement level that is determined by the UE according to Reference Signals Received Power (RSRP) measured by the UE ([0143], The UE determines a CE level of a cell by comparing a measured RSRP/RSRQ result and a pre-set threshold);
controlling transmission of a random access response message based on duration of the random access response window size ([0178], UE receives random access response information from the BS, that is, after transmitting a random access preamble, the UE attempts to receive its random attach response within a random access response window size indicated by the BS through system information. [0179], The random access response window size is a maximum time duration in which the UE which has transmitted the preamble waits to receive the random access response message. Therefore, BS controls transmission of a random access response message based on duration of the random access response window size) that is derived by multiplying the first base value of the random access response window size with a multiplier factor corresponding to the coverage enhancement level of the UE ([0181], The UE uses the offset value to adjust ra-ResponseWindowSize. The adjustment is performed by multiplication, addition, ... The adjusted value is different from each other depending on the CE level of the UE. [0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication Therefore, the random access response window size is derived by multiplying the first base value of the random access response window size with a offset/ multiplier factor corresponding to the coverage enhancement level); and 
controlling transmission of a MAC contention resolution message ([0185], Fourth message) based on duration indicated by a timer value ([0186], UE waits for an indication of the BS for contention resolution; [187], if the PDCCH including its cell identifier is received before the contention resolution timer expires, the UE determines that the random access procedure is normally performed and thus ends the random access procedure. If the PDCCH including its cell identifier is not received before the contention resolution timer expires, the UE determines that it fails in the contention, and thus performs the random attach procedure again. Therefore, BS controls transmission of a fourth message /MAC contention resolution message based on the timer value) of the MAC contention resolution timer that is derived by multiplying the second base value of the MAC contention resolution timer with the multiplier factor corresponding to the coverage enhancement level ([0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. The adjustment is performed by multiplication. Therefore, the MAC contention resolution timer is derived by multiplying the second base value of the MAC contention resolution timer with the offset/ multiplier factor corresponding to the coverage enhancement level).
LEE does not specifically teach
a User Equipment (UE) which performs radio communication according to Narrow Band-Internet of Things (NB-IoT) corresponding to a coverage enhancement level.
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) a method in a base station (Fig.2, base station 200) comprising: 
broadcasting system information, the system information (Col.2: Line 11 – 12, eNB broadcasts system information; Col.12: Line 41 – 42, eNB broadcasts update to UE (using SIB information); 
receiving a random access preamble, from a User Equipment (UE) (Fig.2, random access message or preamble from UE 300) which performs radio communication according to Narrow Band-Internet of Things (NB-IoT) (Col.7: Line 53 – 54, UE 300 is a NB IoT device) corresponding to a coverage enhancement level (Col.12: Line 30 – 33, eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths) that is determined by the UE according to Reference Signals Received Power (RSRP) measured by the UE (Col.4: Line 61 – 67, determining a matching CE level comprises performing a measurement and matching the performed measurement with one of the CE levels from the plurality of CE levels; performing the measurement comprises performing a Reference Signal Received Power (RSRP) measurement).
Priyanto, Col.12: Line 13 – 14, 30 – 33).

Regarding claim 5, LEE teaches (Title, Method and device for applying value on basis of coverage extension level) a non-transitory computer readable medium storing a program ([0234], processor includes … storage medium) for causing a computer to perform a method in a base station (Fig.15 and [0232], Base station 1500), wherein the method comprises: 
broadcasting system information, the system information ([0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels. The list is broadcast through system information) including a first base value of a random access response window size, a second base value of a Medium Access Control (MAC) contention resolution timer ([0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Therefore, BS broadcasts system information including a first base value of a random access response window size, a second base value of a MAC contention resolution timer corresponding to respective coverage enhancement levels), and multiplier factors corresponding to respective coverage enhancement levels ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding CE levels are considered as multiplier factors, as it is multiplied with a specific value to get a manipulated value); 
receiving a random access preamble, from a User Equipment (UE) ([0171], UE selects a physical RACH (PRACH) resource capable of transmitting the random access preamble and transmits the selected preamble by using the selected PRACH resource) which performs radio communication corresponding to a coverage enhancement level that is determined by the UE according to Reference Signals Received Power (RSRP) measured by the UE ([0143], The UE determines a CE level of a cell by comparing a measured RSRP/RSRQ result and a pre-set threshold);
controlling transmission of a random access response message based on duration of the random access response window size ([0178], UE receives random access response information from the BS, that is, after transmitting a random access preamble, the UE attempts to receive its random attach response within a random access response window size indicated by the BS through system information. [0179], The random access response window size is a maximum time duration in which the UE which has transmitted the preamble waits to receive the random access response message. Therefore, BS controls transmission of a random access response message based on duration of the random access response window size) that is derived by multiplying the first base value of the random access response window size with a multiplier factor corresponding to the coverage enhancement level of the UE ([0181], The UE uses the offset value to adjust ra-ResponseWindowSize. The adjustment is performed by multiplication, addition, ... The adjusted value is different from each other depending on the CE level of the UE. [0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication Therefore, the random access response window size is derived by multiplying the first base value of the random access response window size with a offset/ multiplier factor corresponding to the coverage enhancement level); and 
controlling transmission of a MAC contention resolution message ([0185], Fourth message) based on duration indicated by a timer value ([0186], UE waits for an indication of the BS for contention resolution; [187], if the PDCCH including its cell identifier is received before the contention resolution timer expires, the UE determines that the random access procedure is normally performed and thus ends the random access procedure. If the PDCCH including its cell identifier is not received before the contention resolution timer expires, the UE determines that it fails in the contention, and thus performs the random attach procedure again. Therefore, BS controls transmission of a fourth message /MAC contention resolution message based on the timer value) of the MAC contention resolution [0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. The adjustment is performed by multiplication. Therefore, the MAC contention resolution timer is derived by multiplying the second base value of the MAC contention resolution timer with the offset/ multiplier factor corresponding to the coverage enhancement level).
LEE does not specifically teach
a User Equipment (UE) which performs radio communication according to Narrow Band-Internet of Things (NB-IoT) corresponding to a coverage enhancement level.
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) a method in a base station (Fig.2, base station 200) comprises: 
broadcasting system information, the system information (Col.2: Line 11 – 12, eNB broadcasts system information; Col.12: Line 41 – 42, eNB broadcasts update to UE (using SIB information); 
receiving a random access preamble, from a User Equipment (UE) (Fig.2, random access message or preamble from UE 300) which performs radio communication according to Narrow Band-Internet of Things (NB-IoT) (Col.7: Line 53 – 54, UE 300 is a NB IoT device) corresponding to a coverage enhancement level (Col.12: Line 30 – 33, eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths) that is determined by the UE Col.4: Line 61 – 67, determining a matching CE level comprises performing a measurement and matching the performed measurement with one of the CE levels from the plurality of CE levels; performing the measurement comprises performing a Reference Signal Received Power (RSRP) measurement).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to add NB-IoT Coverage Enhancement. The motivation for doing so would have been to provide a method and apparatus to use PRACH resources more efficiently by introducing NB-IoT coverage classes, in which eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths  (Priyanto, Col.12: Line 13 – 14, 30 – 33).

Regarding claim 6, LEE teaches (Title, Method and device for applying value on basis of coverage extension level) a user equipment (Fig.15 and [0233], UE 1510), comprising: 
a memory (Fig.15 and [0233], memory 1512); and 
at least one processor (Fig.15 and [0233], processor 1511) coupled to the memory and configured to ([0233], processor 1511 implements proposed functions, processes and/or methods) 
receive system information ([0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels. The list is broadcast through system information. Therefore, UE receives system information), the system information including a first base value of a random access response window size, a second base value of a Medium Access Control (MAC) contention resolution timer ([0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Therefore, BS broadcasts system information including a first base value of a random access response window size, a second base value of a MAC contention resolution timer corresponding to respective coverage enhancement levels), and multiplier factors corresponding to respective coverage enhancement levels ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding CE levels are considered as multiplier factors, as it is multiplied with a specific value to get a manipulated value); 
determine a coverage enhancement level of the UE according to Reference Signals Received Power (RSRP) measured by the UE ([0143], The UE determines a CE level of a cell by comparing a measured RSRP/RSRQ result and a pre-set threshold); 
derive duration of the random access response window size by multiplying the first base value of the random access response window size with a multiplier factor [0181], The UE uses the offset value to adjust ra-ResponseWindowSize. The adjustment is performed by multiplication, addition, ... The adjusted value is different from each other depending on the CE level of the UE. [0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication Therefore, the random access response window size is derived by multiplying the first base value of the random access response window size with a offset/ multiplier factor corresponding to the coverage enhancement level);; 
derive a timer value of the MAC contention resolution timer by multiplying the second base value of the MAC contention resolution timer with the multiplier factor corresponding to the determined coverage enhancement level ([0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. The adjustment is performed by multiplication. Therefore, the MAC contention resolution timer is derived by multiplying the second base value of the MAC contention resolution timer with the offset/ multiplier factor corresponding to the coverage enhancement level); 
receive a random access response message during the derived duration of the random access response window size ([0178], UE receives random access response information from the BS, that is, after transmitting a random access preamble, the UE attempts to receive its random attach response within a random access response window size indicated by the BS through system information. [0179], The random access response window size is a maximum time duration in which the UE which has transmitted the preamble waits to receive the random access response message. Therefore, UE receives random access response message based on duration of the random access response window size); and 
receive a MAC contention resolution message ([0185], Fourth message) during duration indicated by the derived timer value of the MAC contention resolution timer ([0186], UE waits for an indication of the BS for contention resolution; [187], if the PDCCH including its cell identifier is received before the contention resolution timer expires, the UE determines that the random access procedure is normally performed and thus ends the random access procedure. If the PDCCH including its cell identifier is not received before the contention resolution timer expires, the UE determines that it fails in the contention, and thus performs the random attach procedure again. Therefore, UE receives a fourth message /MAC contention resolution message based on the timer value).
LEE does not specifically teach
a User Equipment (UE) configure to perform radio communication according to Narrow Band-Internet of Things (NB-IoT).
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) a User Equipment (UE) configure to perform radio communication according to Narrow Band-Internet of Things (NB-Iot) (Col.7: Line 53 – 54, UE 300 is a NB IoT device; Col.12: Line 30 – 33, eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths), 
Col.2: Line 11 – 12, eNB broadcasts system information; Col.12: Line 41 – 42, eNB broadcasts update to UE (using SIB information);
determine a coverage enhancement level of the UE according to Reference Signals Received Power (RSRP) measured by the UE (Col.4: Line 61 – 67, determining a matching CE level comprises performing a measurement and matching the performed measurement with one of the CE levels from the plurality of CE levels; performing the measurement comprises performing a Reference Signal Received Power (RSRP) measurement).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to add NB-IoT Coverage Enhancement. The motivation for doing so would have been to provide a method and apparatus to use PRACH resources more efficiently by introducing NB-IoT coverage classes, in which eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths  (Priyanto, Col.12: Line 13 – 14, 30 – 33).

Regarding claim 8, LEE teaches a method (Title, Method and device for applying value on basis of coverage extension level) in a user equipment (Fig.15 and [0233], UE 1510), the method comprising: 
receiving system information ([0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels. The list is broadcast through system information. Therefore, UE receives system information), the system information including a first base value of a random access response window size, a second base value of a Medium Access Control (MAC) contention resolution timer ([0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Therefore, BS broadcasts system information including a first base value of a random access response window size, a second base value of a MAC contention resolution timer corresponding to respective coverage enhancement levels), and multiplier factors corresponding to respective coverage enhancement levels ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding CE levels are considered as multiplier factors, as it is multiplied with a specific value to get a manipulated value); 
determining a coverage enhancement level of the UE according to Reference Signals Received Power (RSRP) measured by the UE ([0143], The UE determines a CE level of a cell by comparing a measured RSRP/RSRQ result and a pre-set threshold); 
deriving duration of the random access response window size by multiplying the first base value of the random access response window size with a multiplier factor [0181], The UE uses the offset value to adjust ra-ResponseWindowSize. The adjustment is performed by multiplication, addition, ... The adjusted value is different from each other depending on the CE level of the UE. [0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication Therefore, the random access response window size is derived by multiplying the first base value of the random access response window size with a offset/ multiplier factor corresponding to the coverage enhancement level);
deriving a timer value of the MAC contention resolution timer by multiplying the second base value of the MAC contention resolution timer with the multiplier factor corresponding to the determined coverage enhancement level ([0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. The adjustment is performed by multiplication. Therefore, the MAC contention resolution timer is derived by multiplying the second base value of the MAC contention resolution timer with the offset/ multiplier factor corresponding to the coverage enhancement level); 
receiving a random access response message during the derived duration of the random access response window size ([0178], UE receives random access response information from the BS, that is, after transmitting a random access preamble, the UE attempts to receive its random attach response within a random access response window size indicated by the BS through system information. [0179], The random access response window size is a maximum time duration in which the UE which has transmitted the preamble waits to receive the random access response message. Therefore, UE receives random access response message based on duration of the random access response window size); and 
receiving a MAC contention resolution message ([0185], Fourth message) during duration indicated by the derived timer value of the MAC contention resolution timer ([0186], UE waits for an indication of the BS for contention resolution; [187], if the PDCCH including its cell identifier is received before the contention resolution timer expires, the UE determines that the random access procedure is normally performed and thus ends the random access procedure. If the PDCCH including its cell identifier is not received before the contention resolution timer expires, the UE determines that it fails in the contention, and thus performs the random attach procedure again. Therefore, UE receives a fourth message /MAC contention resolution message based on the timer value).
LEE does not specifically teach
a User Equipment (UE) performing radio communication according to Narrow Band-Internet of Things (NB-IoT).
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) a User Equipment (UE) performing radio communication according to Narrow Band-Internet of Things (NB-Iot) (Col.7: Line 53 – 54, UE 300 is a NB IoT device; Col.12: Line 30 – 33, eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths), 
Col.2: Line 11 – 12, eNB broadcasts system information; Col.12: Line 41 – 42, eNB broadcasts update to UE (using SIB information);
determining a coverage enhancement level of the UE according to Reference Signals Received Power (RSRP) measured by the UE (Col.4: Line 61 – 67, determining a matching CE level comprises performing a measurement and matching the performed measurement with one of the CE levels from the plurality of CE levels; performing the measurement comprises performing a Reference Signal Received Power (RSRP) measurement).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to add NB-IoT Coverage Enhancement. The motivation for doing so would have been to provide a method and apparatus to use PRACH resources more efficiently by introducing NB-IoT coverage classes, in which eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths  (Priyanto, Col.12: Line 13 – 14, 30 – 33).

Regarding claim 10, LEE teaches (Title, Method and device for applying value on basis of coverage extension level) a non-transitory computer readable medium storing a program ([0234], processor includes … storage medium) for causing a computer to perform a method in a user equipment (Fig.15 and [0233], UE 1510), the method comprising: 
[0194], A BS broadcasts a list including one or more timer values corresponding to one or more CE levels. The list is broadcast through system information. Therefore, UE receives system information), the system information including a first base value of a random access response window size, a second base value of a Medium Access Control (MAC) contention resolution timer ([0131], The UE receives a list including one or more values corresponding to one or more CE levels through broadcast signaling; [0134], The one or move values is preambleTransMax, mac-ContentionResolutionTimer, or ra-ResponseWindowSize. Therefore, BS broadcasts system information including a first base value of a random access response window size, a second base value of a MAC contention resolution timer corresponding to respective coverage enhancement levels), and multiplier factors corresponding to respective coverage enhancement levels ([0203], A BS broadcasts one or more offsets corresponding to one or more CE levels; [0135], UE receives a different offset value related to the CE level through broadcast signaling; [0136], UE manipulates a specific value by using the received offset value. The manipulation is performed by multiplication, addition…. Here, the offset values corresponding CE levels are considered as multiplier factors, as it is multiplied with a specific value to get a manipulated value); 
determining a coverage enhancement level of the UE according to Reference Signals Received Power (RSRP) measured by the UE ([0143], The UE determines a CE level of a cell by comparing a measured RSRP/RSRQ result and a pre-set threshold); 
[0181], The UE uses the offset value to adjust ra-ResponseWindowSize. The adjustment is performed by multiplication, addition, ... The adjusted value is different from each other depending on the CE level of the UE. [0136], The UE manipulates a specific value by using the received offset value. The specific value is any one of the timer value, the window size, and the maximum counter value. The manipulation is performed by multiplication Therefore, the random access response window size is derived by multiplying the first base value of the random access response window size with a offset/ multiplier factor corresponding to the coverage enhancement level);
deriving a timer value of the MAC contention resolution timer by multiplying the second base value of the MAC contention resolution timer with the multiplier factor corresponding to the determined coverage enhancement level ([0190], UE uses the offset value to adjust mac-ContentionResolutionTimer. The adjustment is performed by multiplication. Therefore, the MAC contention resolution timer is derived by multiplying the second base value of the MAC contention resolution timer with the offset/ multiplier factor corresponding to the coverage enhancement level); 
receiving a random access response message during the derived duration of the random access response window size ([0178], UE receives random access response information from the BS, that is, after transmitting a random access preamble, the UE attempts to receive its random attach response within a random access response window size indicated by the BS through system information. [0179], The random access response window size is a maximum time duration in which the UE which has transmitted the preamble waits to receive the random access response message. Therefore, UE receives random access response message based on duration of the random access response window size); and 
receiving a MAC contention resolution message ([0185], Fourth message) during duration indicated by the derived timer value of the MAC contention resolution timer ([0186], UE waits for an indication of the BS for contention resolution; [187], if the PDCCH including its cell identifier is received before the contention resolution timer expires, the UE determines that the random access procedure is normally performed and thus ends the random access procedure. If the PDCCH including its cell identifier is not received before the contention resolution timer expires, the UE determines that it fails in the contention, and thus performs the random attach procedure again. Therefore, UE receives a fourth message /MAC contention resolution message based on the timer value).
LEE does not specifically teach
a User Equipment (UE) performing radio communication according to Narrow Band-Internet of Things (NB-IoT).
However, Priyanto teaches (Title, Apparatus, systems and methods for user equipment (UE) coverage enhancement level definition, selection and allocation) a User Equipment (UE) performing radio communication according to Narrow Band-Internet of Things (NB-Iot) (Col.7: Line 53 – 54, UE 300 is a NB IoT device; Col.12: Line 30 – 33, eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths), 
receiving the system information (Col.2: Line 11 – 12, eNB broadcasts system information; Col.12: Line 41 – 42, eNB broadcasts update to UE (using SIB information);
determining a coverage enhancement level of the UE according to Reference Signals Received Power (RSRP) measured by the UE (Col.4: Line 61 – 67, determining a matching CE level comprises performing a measurement and matching the performed measurement with one of the CE levels from the plurality of CE levels; performing the measurement comprises performing a Reference Signal Received Power (RSRP) measurement).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE as mentioned above and further incorporate the teaching of Priyanto to add NB-IoT Coverage Enhancement. The motivation for doing so would have been to provide a method and apparatus to use PRACH resources more efficiently by introducing NB-IoT coverage classes, in which eNB has control for providing flexible coverage level class definition/assignment within the NB-IoT bandwidths  (Priyanto, Col.12: Line 13 – 14, 30 – 33).


Allowable Subject Matter
Claims 2, 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
WU et al. (Pub. No. US 2018/0262989 A1) – “Timer Handling in Communications” discloses a method and an apparatus, wherein a configuration of at least one channel monitoring related timer is defined such that the effective value of the channel monitoring related timer is mapped to a coverage enhancement CE level. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474